Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00407-CV

  RUSSELL EQUESTRIAN CENTER, INC., John William Russell, Individually and d/b/a
              Russell Equestrian Center, and Shane Brashar Russell,
                                   Appellants

                                              v.

                         Samantha MILLER a/k/a Samantha Parker,
                                      Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 358456
                           Honorable Irene Rios, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s
judgment as to negligence is AFFIRMED. We REVERSE the gross negligence portion of the
trial court’s judgment and RENDER judgment that Miller take nothing on her gross negligence
claim. We AFFIRM the remainder of the judgment. We tax costs of this appeal against the
party that incurred them.

       SIGNED June 5, 2013.


                                               _____________________________
                                               Patricia O. Alvarez, Justice